Citation Nr: 1619342	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depressive disorder.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from May 1966 through March 1968, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which, among other issues, declined to reopen the Veteran's claim for service connection for a back disability and denied original claims for service connection for posttraumatic stress disorder (PTSD) and hypertension.  The Veteran perfected a timely appeal as to those issues.

In April 2015, the Board determined that new and material evidence was received to reopen the Veteran's claim for service connection for a back disability.  The Board denied service connection for PTSD specifically, however, expanded the Veteran's claim to include consideration of service connection for other acquired psychiatric disorders shown in the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues of the Veteran's entitlement to service connection for a back disability, an acquired psychiatric disorder other than PTSD, and hypertension were remanded for further development.  Such development was to include:  arranging the Veteran to undergo VA examinations of his hypertension, back, and acquired psychiatric disorder, and, readjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ).

The development ordered in the April 2015 remand has been performed.  The matter returns to the Board for de novo review.

In a February 2016, VA Form 21-4138, Statement in Support of Claim, the Veteran attempted to raise the issue of whether new and material evidence has been received to reopen his claim for service connection for posttraumatic stress disorder (PTSD).  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary, and available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has depressive disorder that was neither incurred during his active duty service, nor resulted from an injury, illness, or event that occurred during his active duty service.

2.  The Veteran has hypertension that manifested more than one year after service, was neither incurred during his active duty service, nor resulted from an injury, illness, or event that occurred during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1131, 1153, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In relation to the issue of the Veteran's entitlement to an acquired psychiatric disorder other than PTSD, a pre-rating March 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified him of process by which disability ratings and effective dates are assigned.  After affording the Veteran reasonable opportunity to respond, his service connection claim was adjudicated in the RO's March 2009 rating decision.

Regarding the issue of the Veteran's entitlement to hypertension, he was not provided appropriate notice prior to the RO's initial adjudication in the March 2009 rating decision; however, such notice was ultimately provided to him in a July 2014 letter.  The Veteran's claim for service connection for hypertension was readjudicated subsequently in a December 2015 Supplemental Statement of the Case.  Hence, to the extent that any prejudice has resulted to the Veteran as a result of the late timing of the notice, such prejudice is cured.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, service personnel records, claims submissions, lay statements, VA treatment records, and identified and relevant private treatment records have been associated with the record.  A VA examination of the Veteran's hypertension was conducted in August 2015.  A VA examination of the Veteran's psychiatric disorder was conducted separately in June 2011 and August 2015.  Those examinations, when considered along with the other evidence in the record, is fully adequate for the purpose of determining whether the Veteran's acquired psychiatric disorder and hypertension are related in any way to his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

If certain diseases, such as cardiovascular-renal diseases including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Acquired Psychiatric Disorder

In relation to his original claim for service connection for PTSD, the Veteran alleged in statements submitted in April, May, and August of 2008 and during a June 2011 VA examination that he experienced anxiety during service after contracting gonorrhea, which he states that he believed at the time would be a life-threatening event.  The Veteran has also alleged, during private treatment in March 2014 with Dr. M.A.R.C. and during an August 2015 VA examination, that he had combat service in Vietnam.  Specifically, he alleges that he was present during an enemy attack in which other soldiers, presumably in his unit, were killed.  He alleges a separate incident in which he reportedly witnessed a Vietnamese civilian being killed by a military vehicle in which he was an occupant.  Notably, he has not provided any detailed information (e.g., dates, locations, names of persons who were present, his unit designation, etc.) for either of the alleged combat-related incidents.

The Board observes that VA contacted the Veteran on multiple occasions in 2008 to request specific information concerning any combat-related stressors.  Other than the vague combat service allegations raised by the Veteran during the March 2014 treatment with Dr. M.A.R.C. and during the August 2015 VA examination, the Veteran has not provided any more detailed information.  Subject to the same, the Board notes also that the Veteran's DD Form 214 does not indicate any decorations or other recognition of combat involvement.  Similarly, the Veteran's service personnel records note no instance of combat involvement.  Rather, they show he was a fork lift operator during his tour in Vietnam.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is competent to recall and report that he had combat-related service.  Nonetheless, the Board finds that the Veteran's assertions relating to combat duty are not credible in light of the contemporaneous service personnel records, and given his inability to provide more specific and detailed information concerning his combat experience.  The Board notes also that the psychosocial history provided by the Veteran over the course of this appeal has been inconsistent.  In that regard, although he does report and/or make vague allusions to combat during private treatment in October 2011 with Dr. N.A.O.V., in November 2011 with Dr. E.O.C., and in the course of private treatment with Dr. M.A.R.C., he did not report any history of combat involvement during his June 2011 and August 2015 VA examinations or during VA treatment.  Indeed, he reported during VA mental health treatment in January 2011 that he believed that reported symptoms of depression, decreased energy, loss of interest in activities, and irritability began after he retired two months prior.  During follow-up VA treatment in November 2011, he reported that he had been sad and depressed since a recent family situation.  The Board notes additionally, that despite multiple requests in 2008 for information and details concerning any combat-related service, the Veteran did not respond with such information, and instead, alleged in responsive April, May, and August 2008 statements that he felt anxiety during service after being diagnosed on two occasions with gonorrhea.  Indeed, there is no mention of any combat-related service from the Veteran until his private treatment with Dr. N.A.O.V. in October 2011.

Given the foregoing inconsistencies, the Veteran's lay assertions concerning combat-related duty carry grave credibility concerns.  Accordingly, the Board attaches no probative weight to those assertions.

Turning to the evidence concerning the Veteran's psychiatric treatment, the service treatment records make no mention of any subjectively reported complaints or objective findings related to any mental health symptoms.  Indeed, the service treatment records do not reflect any psychiatric diagnoses or treatment.  Notably, during his March 1968 separation examination, the Veteran denied expressly having any prior or current history of mental health problems, to include symptoms such as:  frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia; or, nervous trouble of any sort.  The service personnel records similarly make no mention of declining work performance, history of disciplinary action, or other indicia of the onset of mental health problems during service.  In sum, there is no evidence in the service department records which suggests that the Veteran had any mental health problems during his active duty service.

Post-service records for VA treatment received by the Veteran from December 2000 through May 2015 show that the Veteran has been treated periodically since 2008 for diagnosed depressive disorder.  As noted above, the Veteran reported various psychosocial stressors during such treatment, including the 1987 death of his 16 year old son (as reported during the June 2011 VA examination), recent retirement in January 2011, and a recent family situation in November 2011.  The VA treatment records provide no opinion as to the etiology or origin of the diagnosed depressive disorder.

During the aforementioned June 2011 VA examination, the Veteran reported ongoing symptoms of anxiety, difficulty sleeping, and crying spells related to his son's death.  Socially, he reported that he was divorced once and was currently living with his partner of 18 years.  He reported that he had three children and stated that he got along well with his former spouse and children.  He stated that he spent most of his time at home, but did go out to visit family members.

The examiner noted that the Veteran had service in Vietnam and that reported in-service stressors included contracting gonorrhea twice during service and being subsequently traumatized from having relationships with women during service.  The examiner opined that the reported stressors do not meet the criteria for PTSD.

A mental status examination revealed depressed mood and constricted affect but was otherwise normal.  The Veteran described sleep impairment that was marked by sleeping only fours a night.  He reported also irritability and outbursts of anger and that he developed insecurities concerning sexual intercourse prior to his marriage.  The examiner diagnosed depressive disorder, not otherwise specified (NOS).  The examiner did not, however, provide any opinion as to whether the diagnosed disorder was related to the Veteran's active duty service.

An October 2011 treatment record from Dr. N.A.O.V., states that the Veteran was "under a lot of stress at Vietnam due to war situation."  She notes that the Veteran has demonstrated symptoms that include anxiety, worry, difficulty with concentration, irritability, decreased interest in usual activities, fatigue and low energy, frustration, isolation, a sense of worthlessness, depression, sleep disturbance, nightmares, flashbacks related to war, hypervigilance, and avoidance of crowded places.  Although she refrained from providing a specific psychiatric diagnosis, she opined that the Veteran's "nervous problem" is related to stressors related to war.

A November 2011 treatment note from Dr. E.O.C. relates similarly that the Veteran has reported symptoms that include sadness, crying, anxiety, irritability, nightmares, dreams related to combat, bombs, shots, and violence in general.  He noted also that the Veteran reportedly avoided watching movies and programs related to war and that exposure to such content caused anxiety, tachycardia, and sweating.  Based apparently on the Veteran's reported history and symptoms, Dr. E.O.C. opined that the Veteran's symptoms are associated with his active duty service.
A March 2014 letter from Dr. M.A.R.C. summarizes that the Veteran has reported to her that he had combat service in Vietnam and that he has had a psychiatric history of depression.  She states that the Veteran has reported symptoms that began during service and which include:  insomnia, low self-esteem, poor interpersonal relations, poor concentration, constant passive death wishes, loneliness, sadness, depression, anxiety, restlessness, nightmares related to war experiences, recurrent images of war, flashbacks related to his war experiences which caused him to feel fearful, isolation, feelings of worthlessness, loss of energy, anhedonia, and hopelessness.

On mental status examination, the Veteran was dressed inappropriately for the season and appeared unkempt, unshaven, and odorous.  He demonstrated limited eye contact and increased psychomotor activity.  He demonstrated anxiety, sadness, suspicious, guarded, and distracted during the interview.  Demonstrated speech was fast and desperate, prosodic, marked by high-tones, and indicative of increased latency of response.  Mood was reported by the Veteran as being "unhappy, anxious, irritable" and demonstrated affect was blunted.  The Veteran's thought process was non-sequitur and circumstantial.  Thought content was noted for hopelessness, helplessness, worthlessness, ambivalence, and inappropriate ideas of guilt.  He was ruminative of his inability to trust others and of his feelings of despair.  Memory and concentration were impaired.  Demonstrated insight and judgment were poor.

Dr. Rodil Cuadrado opined that the Veteran suffered "deep emotional distress."  Notably, she does not point to any specific events or stressors, from the context of the history reported by the Veteran and expressed in the opinion however, the Board presumes that she is referring to the Veteran's reported combat experience.  She notes that, based on the Veteran's history, his symptoms began after the emotional distress and are related to the experience.  Given the same and given the reported symptoms, Dr. Rodil Cuadrado diagnosed major depressive disorder.

The Veteran was afforded a second VA mental health examination in August 2015.  At that time, he reported that he began undergoing mental health treatment in 1996 due to work-related problems while working as a supervisor for the police department.  He elaborated that he was referred for treatment due to frequent interpersonal problems with police officers who were under his management.  On review of the Veteran's claims file, the examiner noted a treatment history that is essentially consistent with that reported above.

During the examination, the Veteran reported a history of service in Vietnam, where he performed duties as a cargo handler.  As noted above, he reported for the first time having combat-related stressors which is not credible.  Socially, he reported that he was married in 1968 and that he has had three children.  As essentially reported previously, he stated that one of his children died at age 18 in a motor vehicle accident.  He reported that he was separated from his spouse for over 20 years and that he remained in a long-term relationship since that time.  He stated that he was living currently with his common law spouse, who recently suffered a cerebrovascular accident and was bedridden, and an adult stepdaughter.  Overall, he described his family relationships as being good.  In terms of occupation, he reported that worked in the Puerto Rico Police Department for 27 years and retired in 1996.

A mental status examination indicated mildly depressed mood, anxiety, and chronic sleep impairment.  Based on the reported and noted history and the findings from the examination, the examiner diagnosed unspecified depressive disorder, insomnia disorder, and alcohol use in sustained remission.  The examiner opined that it is less likely than not that the Veteran's disorder was caused by an injury or event that occurred during his active duty service.  As rationale, the examiner noted that the service treatment records do not document any psychiatric complaints, findings, or diagnoses.  Moreover, the examiner noted, the history reported by the Veteran does not suggest presentation of mental health symptoms until 1996, 28 years after his active duty service.

Overall, the evidence shows that the Veteran has depressive disorder that manifested initially in approximately 1996; and, the depressive disorder is not related etiologically to an injury, illness, or event that occurred during the Veteran's active duty service.  As noted above, the evidence in the record does not support the Veteran's somewhat vague assertions that he had combat duty during service.  Indeed, such assertions are inconsistent with other statements made by the Veteran and are not supported by any detailed facts or information in the service personnel records.  Accordingly, the Board assigns no probative weight to those assertions.

Subject to the above, the Board also assigns no probative weight to the Veteran's assertion that he has had chronic or continuous mental health problems that date back to his period of active duty service.  In that regard, the Board acknowledges that the Veteran is competent to report his own sensory observations regarding the onset and duration of symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Still, the Veteran's assertions regarding continuity are inconsistent with his express denial of having any history of mental health problems during his separation examination.  Such assertions are also inconsistent with the Veteran's own report, made during his 2015 examination that he was not referred for mental health treatment until 1996, when he began having recurrent conflicts with his co-workers.  Given the foregoing inconsistencies, the Board assigns no probative weight to the Veteran's assertions concerning continuity of his psychiatric symptoms.

The record in this case presents opposing psychiatric opinions in the form of the favorable private opinions expressed by Drs. N.A.O.V., E.O.C., and M.A.R.C. versus the negative opinion rendered by the August 2015 VA examiner.  The Board's duties include assessing the credibility and probative value of evidence in the record; and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Subject to the foregoing legal authority, the Board notes that the favorable private diagnoses and findings given by Drs. N.A.O.V., E.O.C., and M.A.R.C. rely heavily on the mistaken assumption that the Veteran had combat service.  As discussed above, to the extent that the Veteran reported such service to his private treatment providers, such history is not substantiated by other evidence in the record, is contradicted by other inconsistent statements made by the Veteran, and for those reasons, are not credible.  Accordingly, the aforementioned private diagnoses and opinions are based on an incorrect factual premise; hence, are not entitled to probative weight.  In contrast, the negative opinion given by the August 2015 VA examiner is supported by a rationale that is based on a complete and accurate understanding of the Veteran's in-service and post-service psychiatric history, and to that end, is consistent with the facts shown in the record.  In view of the foregoing, the Board is inclined to assign significantly greater probative weight to the VA examiner's opinion.

Overall, the evidence does show that the Veteran has depressive disorder; however, that the depressive disorder is not related etiologically to his active duty service.  Service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, is denied.

	B.  Hypertension

The Veteran alleges generally that he is entitled to service connection for hypertension.  He does not make any specific allegations concerning the onset of his hypertension or assert any specific theories as to how his hypertension might be related to his active duty service.

The service personnel records reflect that the Veteran served in Vietnam from March 1967 through March 1968.  By virtue of such service, the Veteran is presumed as having been exposed to herbicides (to include Agent Orange) during his active duty service.  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii).

38 C.F.R. § 3.309(e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active duty service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii)  are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  The diseases identified under 38 C.F.R. § 3.309(e), however, do not include hypertension.  Accordingly, service connection for hypertension may not be awarded presumptively based simply on the Veteran's presumed herbicide exposure during service.

Subject to the above, the Board notes also that the regulations state that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2015).  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80 mmHg, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

Turning to the evidence, the service treatment records show that the Veteran did not have hypertension during service.  In that regard, blood pressure readings taken during his August 1965 enlistment examination  and his March 1968 separation examination were 100/70 mmHg and 114/62 mmHg respectively.  Similarly, the service treatment records reflect no subjective complaints or objective findings of any cardiovascular abnormalities that might be consistent with the onset of hypertension during service.  During his separation examination, the Veteran denied expressly having any history of frequent or severe headaches; dizziness or fainting spells; asthma; shortness of breath; pain or pressure in his chest; chronic cough; palpitation or pounding heart; or, high or low blood pressure.

Records for post-service VA treatment received by the Veteran from December 2000 through May 2015 document that the Veteran has been followed for diagnosed hypertension since December 2000.  Repeated blood pressure readings taken over the course of that treatment were consistent with hypertension, and indeed, the records show that the Veteran's hypertension has been managed with medication.  Those records do not, however, express any opinions as to the cause or origin of the Veteran's hypertension.

The Veteran underwent a VA examination of his hypertension in August 2015.  On review of the claims file, the VA examiner noted in-service and post-service medical history that is essentially consistent with that reported above.  Based on the Veteran's documented history, the examiner confirmed the hypertension diagnosis, but opined that it is less likely as not that the hypertension was incurred during or caused by the Veteran's active duty service.  For rationale, the examiner observed that the service treatment records do not document any findings that are indicative of hypertension during service or within the one year after the Veteran's separation from service.  The examiner added that the current medical literature does not support the existence of a definitive link between hypertension and herbicide agents.  Thus, the examiner concluded, it is also less likely that the Veteran's hypertension is related in any way to his presumed in-service herbicide exposure.  The Board finds this opinion to be highly probative on the essential medical question at hand, in that the examiner reviewed the pertinent evidence, and provided a reasonable explanation for the conclusions drawn, which are not contradicted by the competent and credible evidence of record.

Although the Board recognizes the Veteran's general assertions of some type of relationship between his hypertension and active duty service, the Board does not assign those assertions any probative weight.  A hypertension diagnosis is not susceptible to mere observation, but as discussed above, depends upon objective data obtained from repeated blood pressure readings.  Thus, to the extent that the Veteran may be construed as asserting that his hypertension dates back to his active duty service, the Board assigns those assertions no probative weight because they are contradicted directly by the in-service and post-service blood pressure readings documented in the record.  Although the Veteran is certainly competent to report the onset and duration of symptoms related to hypertension, he does not allege that he has had hypertension-related symptoms that date back to his period of service.  Indeed, even if such assertions were raised, they would appear to be rebutted in the record by statements made by the Veteran during his separation examination, wherein he denied expressly having any history of cardiovascular symptoms or illness.

Overall, the evidence shows that the Veteran's hypertension did not begin during service or was manifest to any degree within one year from his separation from service.  Similarly, the evidence shows no relationship between the Veteran's hypertension and an illness or event, to include herbicide exposure, during his active duty service.  Service connection for hypertension is denied.


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, to include depressive disorder, is denied.

Service connection for hypertension, to include as due to herbicide exposure, is denied.

REMAND

In relation to the Veteran's claim for service connection for a back disability, records for post-service VA treatment from December 2000 through May 2015 document periodic treatment for low back pain.  X-rays conducted in December 2000 revealed straightening of the lumbar lordosis due to muscle spasm and scattered lumbar spondylotic disease.  A May 2002 lumbar spine CT study showed multi-level disc degeneration and disc bulges at L3-4 and L4-5.  In July 2002, the Veteran demonstrated left lower extremity weakness and a left foot drop that were attributed to L5 radiculopathy that was secondary to a herniated nucleus pulposa.  An MRI conducted in August 2002 revealed lumbar levoscoliosis, degenerative disc disease, bulging annulus with annular tear at L4-5, and posterior osteophytes and bulging annulus at L5-S1.  A nerve conduction study in October 2002 confirmed earlier findings of left L5-S1 radiculopathy.  Records for subsequent treatment through 2015 document ongoing complaints of back pain.

An October 2011 private opinion from Dr. N.A.O.V. confirms the diagnoses shown in the above radiological and nerve conduction studies.  Notably, the Veteran reported that he experienced repetitive in-service stress and strain to his back while performing duties as a cargo handler.  Dr. N.A.O.V. noted that work of that nature causes stress to the spinal column and can promote bad posture, loss of correct spine alignment, loss of curvature of the spine, uneven stress, and degenerative problems.  On that basis, she opined that it is more probable than not that the Veteran's back problems are secondary to his active duty service.

During an August 2015 VA spine examination, the VA examiner diagnosed intervertebral disc syndrome and lumbar discogenic disease and vertebral spondylosis and paravertebral myositis.  Notably, the examiner attempts to refute Dr. N.A.O.V.'s favorable opinion by stating that her opinion is based only on subjectively reported complaints and history given by the Veteran.  He does not himself provide an opinion as to whether the Veteran's back condition is related in any way to his active duty service.

The VA examiner who conducted the August 2015 spine examination should also be asked to review the Veteran's electronic claims file and to provide an opinion as to whether it is at least as likely as not that any of the back disorders diagnosed during the August 2015 examination resulted from an injury or event that occurred during the Veteran's active duty service, to include repetitive stress and strain from duties as a cargo handler.  If the same VA examiner is unavailable, or it is deemed that the opinions sought cannot be rendered without a full examination of the Veteran, then the Veteran should be afforded a new VA spine examination.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the addendum opinion and/or arranging the examination described above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his back since May 2015.  VA must then also make efforts to obtain the records for additional treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a back disability.  The letter must inform the Veteran about the information and evidence that are necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion concerning his back disorder.  The Veteran should be advised that it remains his responsibility to report for scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his back since May 2015.
 
2.  Obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the same VA examiner who performed the August 2015 VA spine examination is asked again to review the Veteran's electronic claims file and to provide opinions as to the following questions:

	(a) is it at least as likely as not (a 50 percent 	probability or greater) that any of the back disorders 	diagnosed in the previous August 2015 examination 	were caused by or resulted from an injury or event that 	occurred during the Veteran's active duty service, to 	include repetitive stress and strain from duties 	associated with being a cargo handler?

	(b) do you concur with the October 2011 private 	opinion provided by Dr. N.A.O.V.?  If not, please 	provide an explanation for why you disagree with that 	opinion.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed back disorders.

If the same VA examiner who performed the August 2015 VA spine examination is unavailable, then the claims file should be provided to another appropriate examiner for review and opinions as to the foregoing questions.  If deemed necessary by the examiner, the Veteran should be arranged to undergo a new VA spine examination for the opinions requested above.  All tests and studies deemed necessary by the examiner should be performed. 

4. After completion of the above development, the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, and for a back disability should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


